         Case 1:20-cv-00015-JAR Document 56              Filed 06/21/21     Page 1 of 2




            THE UNITED STATES COURT OF INTERNATIONAL TRADE
            BEFORE: HONORABLE JANE A. RESTANI, SENIOR JUDGE
________________________________________________
                                                 )
BORUSAN MANNESMANN BORU SANAYI                  )
VE TICARET A.Ş. AND BORUSAN MANNESMANN )
PIPE U.S. INC.,                                 )
                                                 )
             Plaintiffs,                         )
                                                 )
      v.                                         ) Court No. 20-00015
                                                 )
UNITED STATES,                                  )
                                                 )
             Defendant,                          )
                                                 )
                           And,                  )
                                                 )
WHEATLAND TUBE AND NUCOR TUBULAR                )
PRODUCTS INC.,                                  )
                                                 )
             Defendant-Intervenors.             )
                                                 )
                                                 )

                                    NOTICE OF APPEAL

       Notice is hereby given that Plaintiffs Borusan Mannesmann Boru Sanayi ve Ticaret A.Ş.

(“BMB”) and Borusan Mannesmann Pipe U.S. Inc. (“BMP”) in the above named case hereby

appeal to the United States Court of Appeals for the Federal Circuit from the decision entered in

this action on February 17, 2021, Borusan Mannesmann Boru Sanayi ve Ticaret A.S. v. United

States, No. 20-00015, Slip. Op. 21-18 (Ct. Int’l Trade Feb. 17, 2021), ECF No. 49, and the

judgment entered in this action on June 16, 2021, ECF No. 55.




                                                1
        Case 1:20-cv-00015-JAR Document 56   Filed 06/21/21     Page 2 of 2




                                         Respectfully submitted,

                                         /s/ Julie C. Mendoza
                                         Julie C. Mendoza
                                         Donald B. Cameron
                                         R. Will Planert
                                         Brady W. Mills
                                         Mary S. Hodgins
                                         Edward J. Thomas III
                                         Jordan L. Fleischer

                                         MORRIS, MANNING & MARTIN LLP
                                         1401 Eye Street, N.W., Suite 600
                                         Washington, D.C. 20005
                                         (202) 408-5153

                                         Counsel to Plaintiffs Borusan Mannesmann
                                         Boru Sanayi ve Ticaret A.S. and Borusan
                                         Mannesmann Pipe U.S. Inc.
Dated: June 21, 2021




                                                                              12917228–1
                                     2
